NO. 07-08-0066-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   MAY 1, 2008
                         ______________________________

               In the Matter of the Marriage of SHARON KAY SINYARD
                           and RODNEY WAYNE SINYARD
                       _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 07-03-20778; HON. PAT PHELAN, PRESIDING
                        _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Rodney Wayne Sinyard filed his notice of appeal in this cause on January 30, 2008.

The final judgment from which he appealed was signed by the trial court on November 7,

2007. Normally, an appeal must be perfected within 30 days of the date the judgment is

signed. However, that deadline can be extended to 90 days if, among other things, the

appellant timely requests findings of fact and conclusions of law.        TEX . R. APP. P.

26.1(a)(4). That is what Rodney purported to do here. Thus, he had 20 days from

November 7, 2007 (or until November 27, 2007) to submit his request for such findings and

conclusions. TEX . R. APP. P. 296 (stating that the request must be filed within 20 days of

the date the judgment was signed). However, his request was not filed until December 6,
2007. It being late, it did not serve to extend the time within which he had to perfect his

appeal.

       That he may not have received notice from the clerk of the judgment’s entry until

November 26, 2007, does not change the outcome. While the failure to receive such

notice may extend the time within which to request findings of fact and conclusions of law,

notice must be garnered at least 20 days “after” the judgment is signed. Tex. R. Civ. P.

306a(4). Rodney received his within 19 days; thus, Rule 306a(4) is of no benefit to him.

       Given the circumstances, we have no jurisdiction over the appeal and dismiss it.



                                                Brian Quinn
                                                Chief Justice




                                            2